

117 S499 IS: Improving Health Insurance Affordability Act of 2021
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 499IN THE SENATE OF THE UNITED STATESMarch 1, 2021Mrs. Shaheen (for herself, Mr. Casey, Mr. Bennet, Ms. Hassan, Ms. Baldwin, Mr. Blumenthal, Mr. Reed, Ms. Cortez Masto, Ms. Stabenow, Ms. Smith, Mr. Tester, Mr. Murphy, Mr. Cardin, Ms. Rosen, Ms. Klobuchar, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand eligibility for the refundable credit for coverage under a qualified health plan, to improve cost-sharing subsidies under the Patient Protection and Affordable Care Act, and for other purposes.1.Short titleThis Act may be cited as the Improving Health Insurance Affordability Act of 2021.2.Increase in eligibility for credit(a)In generalSubparagraph (A) of section 36B(c)(1) of the Internal Revenue Code of 1986 is amended by striking but does not exceed 400 percent . (b)Applicable percentages(1)In generalSubparagraph (A) of section 36B(b)(3) of the Internal Revenue Code of 1986 as follows the table headings is amended to read as follows:(A)Applicable percentageThe applicable percentage for any taxable year shall be the percentage such that the applicable percentage for any taxpayer whose household income is within an income tier specified in the following table shall increase, on a sliding scale in a linear manner, from the initial premium percentage to the final premium percentage specified in such table for such income tier:In the case of household income (expressed as a percent of poverty line) within the following
 income tier:The initial premium percentage is—The final premium percentage is—Up to 150 percent00150 percent up to 200 percent02.0200 percent up to 250 percent2.04.0250 percent up to 300 percent4.06.0300 percent up to 400 percent6.08.5400 percent and up8.58.5..(2)Conforming amendments relating to affordability of coverage(A)Subparagraph (C) of section 36B(c)(2) of such Code is amended by striking clause (iv).(B)Paragraph (4) of section 36B(c) of such Code is amended by striking subparagraph (F).(c)Limitation on recaptureClause (i) of section 36B(f)(2)(B) of the Internal Revenue Code of 1986 is amended—(1)by striking 400 percent and inserting 800 percent;(2)by striking the period at the end of the last row of the table; and(3)by adding at the end of the table the following new rows:At least 400 percent but less than 600 percent$3,500 At least 600 percent but less than 800 percent$4,500..(d)Premium cost standard(1)In generalThe following provisions of section 36B of the Internal Revenue Code of 1986 are each amended by striking silver each place it appears and inserting gold:(A)Paragraphs (2)(B)(i), (3)(B), and (3)(C) of subsection (b).(B)The heading of subparagraph (B) of subsection (b)(3).(C)Subsection (c)(4)(C)(i)(I).(2)Conforming amendments to reduced cost-sharingSection 1402(b)(1) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(b)(1)) is amended by striking silver and inserting gold.(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.3.Enhancements for reduced cost-sharing(a)Modification of amount(1)In generalSection 1402(c)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(c)(2)) is amended—(A)by striking 150 percent in subparagraph (A) and inserting 200 percent,(B)by striking 94 percent in subparagraph (A) and inserting 95 percent,(C)by striking 150 percent but not more than 200 percent in subparagraph (B) and inserting 200 percent but not more than 300 percent,(D)by striking 87 percent in subparagraph (B) and inserting 90 percent,(E)by striking 200 percent in subparagraph (C) and inserting 300 percent,(F)by striking 250 percent in subparagraph (C) and inserting 400 percent, and(G)by striking 73 percent in subparagraph (C) and inserting 85 percent.(2)Conforming amendmentClause (i) of section 1402(c)(1)(B) of such Act (42 U.S.C. 18071(c)(1)(B)) is amended to read as follows:(i)In generalThe Secretary shall ensure the reduction under this paragraph shall not result in an increase in the plan’s share of the total allowed costs of benefits provided under the plan above—(I)95 percent in the case of an eligible insured described in paragraph (2)(A); (II)90 percent in the case of an eligible insured described in paragraph (2)(B); and(III)85 percent in the case of an eligible insured described in paragraph (2)(C)..(3)Effective dateThe amendments made by this subsection shall apply to plan years beginning after December 31, 2021.(b)FundingSection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) is amended by adding at the end the following new subsection:(g)FundingOut of any funds in the Treasury not otherwise appropriated, there are appropriated to the Secretary such sums as may be necessary for payments under this section..